Citation Nr: 0713703	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for anxiety disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that the veteran disagreed with a July 2003 
denial of service connection for post-traumatic stress 
disorder; however, he withdrew his appeal in writing in May 
2004; thus, that issue is not in appellate status.  38 C.F.R. 
§ 20.204(c) (2006).

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in January 
2006.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity.

2.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected generalized anxiety disorder, and a total 
rating based on unemployability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in November 2004, after its 
initial adjudication of the claims.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, a Decision Review Officer (DRO) 
readjudicated the veteran's claims in March 2005.  There is 
no indication or reason to believe that any ultimate decision 
of the RO on the merits of the claims would have been 
different had VCAA notice been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased rating and TDIU sought, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating for anxiety disorder and a TDIU are not 
warranted.  Consequently, no effective dates will be 
assigned, so the failure to provide notice with respect to 
that element of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

The Board acknowledges that, in a June 2005 VA Form 646, the 
veteran's representative argued that the case should be 
remanded for reconsideration by the RO with instructions not 
to consider symptoms that are not specific to anxiety 
disorder.  The Board simply notes that, with the exception of 
eating disorders, all mental disorders, including anxiety 
disorders, are rated under the same criteria in the rating 
schedule.  There is no basis in the law or regulations to 
require that a rating decision specifically exclude 
particular criteria based on the specific diagnosis.  Indeed, 
the Court has provided guidance on application of the rating 
schedule for mental disorders.  In Mauerhan v. Principi, 16 
Vet. App. 436 (2002), the Court held that the use of the term 
"such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  In the Board's view, 
specific application of the rating criteria is a matter that 
is inherently within the discretion of the adjudicator.  
Accordingly, the Board will deny the request for a remand in 
this case.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  



Legal Criteria

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).




Analysis

Anxiety Disorder

The veteran is currently assigned a 50 percent rating for his 
anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 
9400.  Under that code, a 50 percent rating is assigned where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Of particular significance to the Board in this decision, the 
record on appeal demonstrates that, in addition to a service-
connected anxiety disorder, the veteran has been diagnosed 
with personality disorder and schizoaffective disorder, 
neither of which is service connected.  Governing regulations 
provide that personality disorders are not diseases within 
the meaning of applicable legislation providing for payment 
of VA disability compensation benefits.  See 38 C.F.R. 
§ 3.303(c), § 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A crucial fact to be determined in connection with 
this appeal, therefore, is the degree to which the veteran's 
service-connected disability contributes to his overall level 
of social and occupational functioning.

In the Board's view, the findings contained in the reports of 
the June 2004 and June 2003 VA examinations are particularly 
significant.  Both examiners assigned Global Assessment of 
Functioning (GAF) scores which acknowledged but excluded 
symptomatology attributable to non-service connected factors.  
In both cases, a GAF score of 65 was assigned for the 
service-connected anxiety disorder.  

GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  The primary symptomatology 
attributed to the veteran's anxiety disorder by the June 2004 
examiner was sleep impairment and nightmares.  

Also significant in the Board's analysis, the June 2003 
examiner found that, although the non-service-connected 
personality disorder rendered the veteran unable to 
adequately function in a work setting, the veteran was found 
to be employable when only the service-connected anxiety 
disorder was considered.  

In light of the conclusive and consistent medical evidence 
attributing only mild symptomatology to the veteran's 
service-connected anxiety disorder, the Board finds that the 
50 percent rating currently assigned likely exceeds the level 
warranted by the veteran's service-connected symptomatology.  
However, the issue of a rating reduction is not currently 
before the Board.  In any case, the Board finds that a rating 
in excess of 50 percent is clearly not warranted.  

The Board notes in passing that in written argument from the 
veteran's representative dated in June 2005, the argument is 
raised that the diagnosed schizophrenic reaction should be 
considered as service connected.  The Board simply notes that 
the issue of entitlement to service connection for 
schizophrenic reaction is not an issue on appeal, and 
accordingly, such an issue is beyond the Board's 
jurisdiction.  If the veteran wishes to pursue such an issue, 
he is advised to file a claim with the RO.

The Board has also considered the particular symptomatology 
reported by the June 2003 and June 2004 examiners, as well as 
the other evidence of record, although these findings are not 
as clearly delineated between service-connected and non-
service connected disabilities as the GAF scores.  However, 
even if all of the veteran's psychiatric symptomatology were 
considered as service connected, the evidence still would not 
support a higher rating.  The Board has the fundamental 
authority to decide a claim on alternative bases.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 

The Board notes initially that the GAF score assigned by the 
June 2004 examiner with all symptomatology considered was 55.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  This is entirely 
consistent with a 50 percent disability rating.  See 
Carpenter at 243 (veteran was rated at 50 percent for PTSD, 
and his GAF score was 55 to 60, corresponding to moderate 
difficulty in social and occupational functioning, under DSM 
IV).

In addition, the Board finds that the evidence is not 
consistent with suicidal ideation.  The June 2003 and June 
2004 VA examiners and outpatient treatment reports show that 
the veteran denied suicidal ideation.  While a September 2005 
mental health clinic progress note contains a report from the 
veteran's son-in-law that the veteran threatened to throw 
himself into the path of a an incoming vehicle, the Board 
does not accord this secondary anecdotal account, filtered 
through the sensibilities of a layperson, as much weight of 
probative value as the consistent objective evidence showing 
that the veteran does not suffer from suicidal or homicidal 
ideation.  Indeed, on examination in September 2005, the 
veteran was found not be suicidal or homicidal.  At the 
January 2006 hearing, the veteran denied ever attempting or 
considering suicide.

The evidence is not consistent with obsessional rituals which 
interfere with routine activities.  No such behavior has been 
noted on VA examinations or outpatient treatment reports.  
While the veteran was noted to have certain tics, discussed 
in more detail below, these were attributed to his 
medications, and are not reflective of psychiatric 
impairment.  

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The June 2003 VA examiner 
reported that the veteran denied significant depression.  The 
veteran stated that he constantly worries about things, which 
the examiner noted were irrelevant or improbable events; 
however, constant worry does not appear to be symptomatology 
of the degree contemplated by "near-continuous panic."  The 
Board also notes that "panic attacks more than once a week" 
is a stated criterion for the current 50 percent rating.  

Outpatient psychiatry notes include reference to certain 
nervous twitches observed during the interview.  The examiner 
included a questioned diagnosis of neuroleptic induced 
tardive dyskinesia.  The June 2003 VA examiner also noted 
these tics and thought they might be related to past use of 
Thorazine.  The evidence does not indicate that the Thorazine 
was prescribed for the service-connected anxiety disorder.  
The examiner described the veteran's anxiety as mild to 
moderate.

The evidence is not consistent with speech intermittently 
illogical, obscure, or irrelevant.  The June 2003 examiner 
found that the veteran showed significant disorganization of 
thought and speech.  However, the June 2004 examiner found 
that his vocabulary and grammar suggested average 
intellectual functioning.  Outpatient psychiatry notes 
indicate that the veteran answered questions rationally and 
logically.  Of note, a PTSD screening examination in June 
2003 disclosed that the veteran's speech was irrelevant, 
rambling and disorganized.  However, the diagnoses were 
schizophrenia or a schizotypal personality disorder.  The 
speech symptomatology was not attributed to the veteran's 
service connected anxiety disorder, which was not even 
diagnosed.  A September 2005 mental health clinic note shows 
that the veteran was able to express himself in a reasonable 
manner.

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
The June 2003 VA examination report shows a complaint of the 
veteran's wife that the veteran was often irritable.  She 
also reported at the January 2006 hearing that the veteran 
would occasionally act out in his sleep and injured her on 
one occasion.  However, the Board does not believe that 
sleep-related activity necessarily implicates impulse 
control.  The Board notes that outpatient psychiatry notes 
indicate that the veteran has good impulse control.

The evidence is not consistent with spatial disorientation.  
The June 2003 and June 2004 VA examiners found him to be 
oriented, as did a psychiatrist in a June 21, 2004, 
outpatient psychiatry note.  

The evidence is not consistent with neglect of personal 
appearance and hygiene.  The June 2003 and June 2004 VA 
examiners found that the veteran was appropriately groomed 
and his hygiene was good.  In a June 19, 2003, PTSD 
evaluation, the veteran's hygiene was adequate.

The evidence is not consistent with difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  While the veteran has been unemployed throughout 
the period on appeal, the Board notes again the June 2003 
examiner's finding that, although the non-service-connected 
personality disorder renders the veteran unable to adequately 
function in a work setting, considering only the service 
connected anxiety disorder, the veteran was considered 
employable.  

The evidence is not consistent with inability to establish 
and maintain effective relationships.  The June 2003 VA 
examiner reported that the veteran was very involved in a 
civic organization.  The veteran reported to the June 2004 
examiner that he and his wife have a supportive and loving 
relationship.  Although a September 2005 mental health clinic 
progress note shows that the veteran was no longer living 
with his wife at that time, this does not appear to be based 
on any particular aspect of the veteran's psychiatric 
symptomatology, but on concerns within the family regarding 
the quality of the veteran's care.  

The veteran also reported to the June 2004 examiner that he 
had an active social life.  He stated that he has many 
friends and attends social functions.  He denied any feelings 
of uncomfortableness or anxiety around others.  The record of 
a June 19, 2003, PTSD evaluation shows that the veteran has 
close relationships with his children from a prior marriage, 
enjoys social activities, has no difficulties with 
socialization and does not feel uncomfortable in crowds or 
around others.  

In sum, the veteran's psychiatric symptomatology is not 
indicative of the type and degree of impairment, or its 
effects, contemplated for a rating higher than 50 percent, 
regardless of any attempt to segregate the veteran's service-
connected and non-service-connected conditions.  However, the 
Board accords great weight of probative value to the GAF 
scores assigned by the June 2004 and June 2003 VA examiners, 
as those scores specifically isolate the service-connected 
symptomatology from the non-service-connected impairment.  

The Board concludes that a preponderance of the evidence is 
against a rating higher than 50 percent for the service-
connected anxiety disorder.  

TDIU

The veteran has two service-connected disabilities - anxiety 
disorder, rated at 50 percent disabling, and a scar, rated as 
noncompensably disabling.  The veteran therefore has a 
combined disability rating of 50 percent, which is less than 
the 70 percent combined rating required for the assignment of 
a total rating.  Thus, the Board finds that the veteran fails 
to meet the schedular criteria for consideration of a total 
rating based on individual unemployability due to service- 
connected disabilities.  See 38 C.F.R. § 4.16(a).

The RO considered and rejected, referral of the veteran's 
TDIU claim on an extra-schedular basis under 38 C.F.R. § 
4.16(b).  The Board has also considered whether the case 
should be referred for extra-schedular consideration but has 
determined that there are no unusual or exceptional 
circumstances warranting such referral.  

It appears to be the veteran's contention, for the purposes 
of this appeal, that he is unemployable because of his 
service-connected anxiety disorder.  While it appears that 
the evidence of record supports the proposition that the 
veteran is generally unemployable due to his combined 
disabilities, the June 2003 VA examiner reported that, based 
on the service connected anxiety disorder alone, the veteran 
was considered employable.  However, when the non-service-
connected personality disorder was considered, the veteran 
would not be able to adequately function in a work setting.  

The Board considers the June 2003 opinion to be the most 
probative evidence of record with respect to the veteran's 
service-connected occupational impairment.  It is indeed the 
only opinion of record which directly addresses the matter in 
the context of service-connected disabilities.  The Board 
accordingly adopts its conclusions.

The Board notes that for purposes of Social Security 
Administration (SSA) disability, a May 1985 decision found 
that the veteran was unemployable based largely on a 
diagnosed schizoaffective disorder.  However, service 
connection is only in effect for anxiety disorder.  The SSA 
determination did not discuss apportionment of symptoms 
between service-connected and non-service-connected 
disorders, as such apportionment was not pertinent to a SSA 
disability determination.  This is of course a matter of 
great significance to the Board.  If the veteran has not met 
the requirements of 38 C.F.R. § 4.16, he cannot short-circuit 
the entire VA regulatory scheme by relying on an unrelated 
determination made by another agency under a different 
statute.  Because service connection is a prerequisite for 
disability ratings under Title 38 but not for disability 
benefits under the Social Security Act, the disability claims 
in the two administrative proceedings are entirely different.  
Although SSA determinations regarding unemployability and 
disability may be relevant in VA disability determinations, 
they are not binding on the VA.  Pierce v. West, No. 97-7067 
(Fed. Cir. Mar. 16, 1998) (unpublished decision).  

For the reasons discussed, the Board accords the SSA 
determination little probative weight in comparison to the 
June 2003 VA opinion.

In sum, the Board concludes that, although the veteran does 
appear to be unemployable, his service-connected disabilities 
are not sufficient by themselves to render him unemployable.  
Accordingly, entitlement to a TDIU is not in order. 


ORDER

Entitlement to a disability rating higher than 50 percent for 
anxiety disorder is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


